Case 1:19-cv-01113-KD-B Document 32 Filed 11/17/20 Page 1 of 1                      PageID #: 140




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

DAPHNE R. OLIVER,                                )
    Plaintiff,                                   )
                                                 )
v.                                               )      CIVIL ACTION: 1:19-01113-KD-B
                                                 )
WALMART STORES EAST, LP                          )
    Defendant.                                   )

                                             ORDER

       This matter is before the Court on the parties' notice of settlement.

       Accordingly, it is ORDERED that the above-styled action is DISMISSED with prejudice

from the active docket of this Court subject to the right of any party to reinstate the action within

thirty (30) days of the date of this Order should the settlement agreement not be consummated.

       Each party shall bear her or its own costs, expenses, and attorneys' fees in conjunction with

the terms of the settlement agreement.

       DONE and ORDERED this the 17th day of November 2020.

                                              /s/Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 1
